 

Case 2:18-cv-01207-CRE Document 7 Filed 01/25/19 Page 1 of 4

FI§.ED

1 '*t:i)
JAN 25 1019
uNITED sTATEs DISTRICT couRT oF CLEW<QB;QBUNCTCCNRT
THE wEsTERN DISTRICT 0F PENNSYLVANIA \NE$iDBL<JYP&NNSWNANU\
cAsE N0.2-18-cv-01207-cRE
DANA w.wILEY,
PLAINTIFF PRo'sE
vs. AMENDED coMPLAINT

WORLD WRESTLING ENTERTAINMENT CHAIRMAN

CEO"VINCE MCMAHON JOHN DUE

D-GENERATION X AND NWO WRESTLING EMPLOYEE'S,
DEFENDANT'S

 

PLAINTIFF,DANA W.WILEY COMPLAINT FOR (A)COPYRIGHT INFRINGEMENT VIOLATION

(B)BREACH OF COPYRIGHT CONTRACT AND

(C)FAILURE TO ROYALTY PAY DANA W.WILEY HERE AFTER PROMOTEING DISTRIBUTION AND MARKET
5611ing HIS BRAND TRADEMARK NAME D-GENERATION X NWO T-SHIRT'S AT THESE

LIVE TELEVISED EVENT'S MONDAY NIGHT RAW,SMACKDOWNLIVE,MONDAY NITRO AND ON THEIR
WEBSITE WWE SHOP.COM PURSUANT TO PROVISION OF 15 U.S.C 1114 U.S.C 1125CA)

F.S.A 501 AND 17 U.S.C 1004/17 U.S.C 114(G)2) UNDER 261.3

1.INTRODUCTION
THIS MATTER CONCERN'S THE DEFENDANT'S WORLD WRESTLING ENTERTAINMENT CEO VINCE
MCMAHON JOHN DUE D-GENERATION X NWO WRESTLING EMPLOYEE'S COMMITTING AN COPYRIGHT
INFRINGEMENT VIOLATION HERE FOR THE FAILURE TO ROYALTY PAY DANA W.WILEY HERE AFTER
PROMOTEING DISTRIBUTION AND MARKET SELLING HIS BRAND TRADEMARK NAME D~GENERATION X
NWO T-SHIRT'S AT THESE LIVE PASS UPCOMING TELEVISED SHOW'S MONAY NIGHT
RAW,SMACKDOWNLIVE,MONDAY NITRO AND ON THEIR WEBSITE WWE SHOP.COM SENSE DEBUTING
JULY 7,1996/AUGUST 10,1997 AND UPCOMING PRESENT SCHEDULE REUNION TELEVISED SHOW'S ON
ABOVE DATE'S OF JANUARY 14TH, UP UNTIL SEPTEMBER 2,2019

Z.INTRODUCTION
DANA W.WILEY BRINGS THIS ACTION AGAINST THE DEFENDANTS WORLD WRESTLING
ENETERTAINMENT CEO VINCE MCMAHON JOHN DUE D-GENERATION X NWO WRESTLING EMPLOYEE'S
PURSUANT TO THE PROVISION 15 U.S.C 1114
15 U.S.C 1125(A) F.S.A 501 AND 17 U.S.C 1004/17 U.S.C 114(G)2) UNDER 261.3 IN
ACCORDANCE TO SECURE RELIEF UNDER THE
g§;£EEl§§ATES FEDERAL AND PENNSYLVANIA U.S CONSTITUTION LAW. PURSUE 15 U.S.C
HERE FOR THE DEFENDANT'S (A)BREACH OF CONTRACT (B)FAILURE TO RELEASE AN
COPY OF THE COPYRIGHT CONTRACT THE DEFENDANT'S HAD PLAINTIFF,DANA WILEY SIGN
BACK IN AUGUST 21,1995 HERE FOR HIS BRAND TRADEMARK NAME D-GENERATION X
NWO T-SHIRTS AND OTHER MERCHANDISE THESE DEFENDANT'S HAS USED PLAINTIFF BRAND
TRADEMARK NAME ON SENSE DEBUTING JULY O7,1996/AUGUST 10,1997 AND UPCOMING
PRESENT LIVE TELEVISED SCHEDULE REUNION SHOW'S ON MONADY NIGHT RAW,SMACKDOWNLIVE
BEING BROADCASTED LIVE ON JANUARY 14TH UP UNTIL SEPTEMBER
02,2019 AND (C)THE DEFENDANT'S FAILURE TO ROYALTY PAY PLAINTIFF,DANA WILEY'
THE $75-MILLION FOR HIS BRAND TRADEMARK NAME D-GENERATION X AND NWO T~SHIRT'S
THAT THE DEFENDANT'S HAVE BEEN PROMOTING DISTRIBUTING/MARKET SELLING ON THERE
WEBSITE WWE SHOP.COM .

II.PARTIES
1.PLAINTIFF,DANA w.wILEY Is A PuBLIC RESIDENCE oF THE uNITED sTATEs AND THE
LAws 0F THE sTATE 0F PENNSYLVANIA AT: 531 cAsE sTREET APT-9 -

RocHEsTER, PA 15074
CELL PHoNE NuMBER 724/558/7679

Page 1

 

Case 2:18-cv-01207-CRE Document 7 Filed 01/25/19 Page 2 of 4

 

Amvwn"~
PLAINTIFF, DANA w.wILEY Is ALL so IN GooD sTANDARDs wITH THE FEDERAL AND sTATE
PENsYLvANIA LAws. HE HAS ALL so ExHAusTED ALL FEDERAL AND sTATE REMEDIES AND HAS
DoNE EvERYTHING IN TRYING To soLvE THIS MATTER wITH THE DEFENDANTS

woRLD wREsTLING ENTERTAINMENT cHAIRMEN ch vINcE McMAHoN JOHN DuE D-GENERATION x Nwo
wREsTLING EMPLoYEE's THEIRFoRTH BRING's THIS AMENDED PRo'sE coMPLAINT PuRSuANT To
THE scREENING PRovIsIoNs oF

28 u.S.c 1331-1338(3) AND 28 u.s.c 1915(E)(2).

Z.THE DEFENDANT'S WORLD WRESTLING ENTERTAINMENT CEO' VINCE MCMAHON JOHN DUE
D-GENERATION X AND NWO WRESTLING EMPLOYEE'S.

HEREBY HAS JURISDICTION OF THE BRAND TRADEMARK NAME D-GENERATION X NWO COPYRIGHT
CONTRACT THEY HAD PLAINTIFF,DANA W.WILEY SIGN BACK IN AUGUST 21,1995

FOR SUM AMOUNT OF $75-MILLION AND EXHIBIT(A) PAGE 1-6 CEASE AND DESIST LETTER
THAT PLAINTIFF, DANA W.WILEY SUMBITTED BACK HERE TO THE DEFENDANT'S ON

JULY 12,2018 THESE DEFENDANT'S ARE LOCATED AT:1241 EAST MAIN STREET

STAMFORD, CT 06902

III.JURISDICTION AND VENUE
1.THIS COURT HAS ORIGINAL JURISDICTION UNDER THE 5TH AMENDMENT AND PROVISION
PURSUANT TO 15 U.S.C 1121(A) 15 U.S.C 1051-1127 AND 28 U.S.C 1331-1338
ACTION ARISING (FEDERAL AND STATE QUESTION UNDER THE BRAND AND TRADEMARK LAW'S
OF THE U.S CONSTITUTION.

Z.THIS COURT HAS JURISDICTION PURSUANT 28 U.S.C 1331-1338 AND PROVISION UNDER
THE 5TH AMENDMENT IN ACCORDANCE WITH THE PRINCIPLES OF PENDANT JURISDICTION IN
THE SAID CLAIM'S JOINED WITH SUBSTSANTIAL AND RELATED CLAIM'S UNDER THE BRAND
NAME/TRADEMARK LAW'S OF THE U.S CONSTITUTION 15 U.S.C 1051-1127.

STATEMENT OF FACTS
1.THE DEFENDANT'S CEO" VINCE MCMAHON JOHN DUE D-GENERATION X AND NWO WRESTLING
EMPLOYEE'S AGREED TO COPYRIGHT CONTRACT WITH PLAINTIFF,DANA W.WILEY
FOR HIS BRAND TRADEMARK NAME D-GENERATION X NWO T-SHIRT'S AND OTHER
MERCHANDISE ON AUGUST 21,1995 FOR SUM AMOUNT $75-MILLION.

Z.THE DEFENDANT'S WORLD WRESTLING ENTERTAINMENT CEO"VINCE MCMAHON JOHN DUE
WRESTLING EMPLOYEE'S ON Ju1y O7,1996/AUGUST 10,1997 AND PRESENT UPCOMING SCHEDULE
TELEVISED REUNDN SHOW'S AS OF JANUARY 14TH UP UNTIL

SETEMBER 02,2019 BETWEEN THE HOUR 8/11 P.M AND 8/10 P.M ON THESE NETWORK'S USA,WWE
AND USE BE TNT STARTED AND HAS BEEN PROMOTING DISTRIBUTING MARKET SELLING
PLAINTIFF,DANA W.WILEY BRAND TRADEMARK NAME D-GENERATION X NWO

T-SHIRT'S AND OTHER MERCHANDISE AT THESE LIVE

TELEVISED PASSED AND UPCOMING SCHEDULE SHOW'S MONDAY NIGHT RAW,SMACKDOWNLIVE,
MONDAY NITRO AND ON THERE WEBSITE WWE SHOP.COM.

3.PLAINTIFF,DANA W.WILEY HAS FAILED THE ATTACH EXHIBIT(A) PAGE 1-6
CEASE AND DESIST LETTER HERE TO THE DEFENDANT'S WORLD WRESTLING ENTERTAINMENT
CEO VINCE MCMAHON JOHN DUE D-GENERATION X NWO WRESTLING EMPLOYEE'S ON JULY 12,2018
AND SEVERAL TIME'S WHOLE INCARCERAYED IN THE STATE PENNSYLVANIA
DEPARTMENT OF CORRECTION HEREBY SEEKING THE FOLLOWING RELIEF;
(A)FOR THE DEFENDANT'S WORLD WRESTLING ENTERTAINMENT CEO VINCE MCMAHON JOHN DUE
WRESTLING EMPLOYEE'S TO RELEASE A COPY OF THE CONTRACT PLAINTIFF,DANA W.WILEY
SIGN B¥ THE DEFENDANT'S ON AUGUST 21,1995 FOR SUM AMOUNT $75-MILLION.
Page 2

us

Case 2:18-cv-01207-CRE Document 7 Filed 01/25/19 Page 3 of 4

AMENPFM
AND(B)FOR THE DEFENDANT'S TO ROYALTY PAY PLAINTIFF,DANA W.WILEY $75-MILLIOM
HERE FOR HIS BRAND TRADEMARK NAME D-GENERATION X NWO T-SHIRT'S AND OTHER
MERCHANDISE THESE DEFENDANT'S HAS BEEN PROMOTING/DISTRIBUTING MARKET SELLING OFF
THERE WEBSITE WWE SHOP.COM AND LIVE TELEVISED SHOW'S BEING BROADCASTED ON USA
NETWORK AT HOUR OF 8 P.M EVERY MONDAY/TUESDAY NIGHT.

4.THE DEFENDANT'S WORLD WRESTLING ENTERTAINMENT CEO VINCE MCMAHON JOHN DUE
D~GENERATION X NWO WRESTLING EMPLOYEE'S HAS SHOWED NO ATTEMPT.(A)RELEASE A COPY OF
COPYRIGHT CONTRACT THEY HAVE WITH PLAINTIFF,DANA W.WILEY AND (B)ROYALTY PAY
PLAINTIFF,DANA W.WILEY THE $75-MILLION FOR HIS BRAND TRADEMARK NAME

D-GENERATION X NWO MERCHANDISE SENSE BEING SERVED

THE ATTACH EXHIBIT(A) PAGE 1-6 CEASE DESIST LETTER ON JULY 12,2018.

5.THE DEFENDANT'S WORLD WRESTLING ENTERTAINMENT CEO VINCE MCMAHON JOHN DUE WRESTLING
EMPLOYEE'S ON JANUARY 14TH,15TH AND UPCOMING REUNION SCHEDULE SHOW'S TO BE TELEVISED
LIVE EVERY MONDAY/TUEDAY AT 8 P.M ON USA NETWORK UP UNTIL SEPTEMBER 2,2019 HAS
CONTINUOUSLY AND ARE PLAINING TO PROMOTED DISTRIBUTED AND MARKET SAIL

PLAINTIFF,DANA W.WILEY BRAND TRADEMARK NAME D-GERENERATION X NWO MERCHANDISE OFF
THERE WEBSIE WWE SHOP.COM AND AT THEM UPCOMING LIVE TELEVISED SHOW'S MONDAY NIGHT
RAW SMACKDOWNLIVE SENSE BEING SERVED THE ATTACH EXHIBIT(A)

PAGE 1-6 ON JULY 12,2018.

CONCLUSION.
PLAINTIFF,DANA W.WILEY ON THIS DAY OF JANUARY 21,2019 HEREBY SEEK'S THE SAID
MONE{A§Y RELIEF HERE FROM THE DEFENDANT PURSUANT 28 U.S.C 1915(€)(2) AND 15 U.S.C
1117 A

(1)COURT ORDER THE DEFENDANT'S WORLD WRESTLING ENTERTAINMENT CEO'VINCE MCMAHON
JOHN DUE WRESTLING EMPLOYEE'S TO REPLY TO THESE ALLEGATION OF THESE SAID FACTS.

(Z)COURT ORDER THE DEFENDANT'S WORLD WRESTLING ENTERTAINMENT CEO'VINCE MCMAHON
JOHN DUE D~GENERATION X AND NWO WRESTLING EMPLOYEE'S TO RELEASE A COPY OF
PLAINTIFF,DANA W.WILEY COPYRIGHT CONTRACT HERE TO HIM AND THE COURT.

(3)COURT ORDER THE DEFENDANT'S CEO'VINCE MCMAHON JOHN DUE D-GENERATION X AND NWO
WRESTLING EMPLOYEE'S

TO ROYALTY PAY PLAINTIFF,DANA W.WILEY NO MORE THEN $75-MILLION HERE FOR HIS
BRAND TRADEMARK NAME D-GENERATION X AND NWO MERCHANDISE OR

C4)THE DEFENDANT'S CEO VINCE MCMAHON JOHN DUE D-GENERATION X NWO WRESTLING
EMPLOYEE'S SUBMIT A SETTLEMENT CONTRACT HRER TO THIS COURT CONFIRMING

THAT THEY WILL PUSCHASE PLAINTIFF,DANA W.WILEY BRAND TRADEMARK NAME D-GENERATION X
AND NWO MERCHANDISE FROM PLAINTIFF,DANA W.WILEY FOR SUM OF

10-MILLION OR MORE AND

CS)THE DEFENDANT'S WORLD WRESTLING ENTERTAINMET CEO'VINCE MCMAHON JOHN DUE WRESTLING
EMPLOYEE'S PAY COST OF THIS ACTION OR ANY OTHER LEGAL FEE'S THIS
COURT MY ORDER UPON THE DEFENDANT'S.

Page 3

 

 

Case 2:18-cv-01207-CRE Document 7 Filed 01/25/19 Page 4 of 4

AMENDED

THE SAID ALLEGATION ARE HEREBY TRUE AND CORRECT PURSUANT TO THE PROVISION
WITHIN THE U.S CONSTITUTION LAWS OF PERJURV. THEREFORTH PLAINTIFF,DANA W.WILEY
SUMBIT'S THIS PRO'SE AMENDED COMPLAINT HERE TO THE CLERK OF COURT HERE FOR

THE U.S FEDERAL COURT OF WESTERN PENNSYLVANIA.

FIRST CLASS CERTIFIED MAIL
JANUARY 21 ,2019

DANA W.WILEY,PLAINTIFF WORLD WRESTLING ENTERTAINMENT
531 CASE STREET APT-9 CEO'VINCE MCMAHON JOHN DUE
ROCHESTER, PA 15074 WRESTLING EMPLOYEE'S

CELL PHONE(7Z4)558-7679 1241 EAST MAIN STREET

STAMFORD, CT 06902

cD,¢M/z, ~,¢7/? pHoNE NuMBER(zoa)zsz-ssoo

Page 4

 

 

